Citation Nr: 1046231	
Decision Date: 12/10/10    Archive Date: 12/20/10	

DOCKET NO.  08-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1955 to July 1959.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the VARO in 
Boston, Massachusetts, that, in pertinent part, denied 
entitlement to service connection for PTSD.  

The appeal is remanded to the RO by way of the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the Veteran 
should further action be required.


REMAND

A review of the record reveals the Veteran has been accorded 
different psychiatric diagnoses, including PTSD and a major 
depressive disorder.  The diagnoses need to be considered to 
determine the nature of the Veteran's current psychiatric 
disorder relative to his claim.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  Additionally, prior to a final adjudication on 
the matter, the Board finds that additional development is 
required with regard to the Veteran's alleged in-service 
stressors.  

The record includes a January 2008 communication from an 
archivist with the "Navy Team" Modern Military Records at the 
National Archives and Records Administration indicating that a 
request for information regarding United States Navy ships was 
"too extensive" for the research service that facility could 
provide.  It was stated that a request should be made of the U.S. 
Armed Services Center for Unit Records Research.  That facility, 
the Board notes, has since changed its name.  The new name is 
U.S. Army and Joint Services Records Research Center (JSRRC).  

The gest of the Veteran's assertions with regard to his in-
service stressors is that he witnessed two helicopter crashes 
while serving on board the U.S.S. Wasp (CVS-18) in 1958.  He 
believes the incidents took place in July 1958.  In this regard, 
contact needs to be made with the JSRRC for corroboration.  

A review of the record also reveals that there is no medical 
evidence of record with regard to the Veteran's psychiatric 
status since 2006.  At the personal hearing in Boston, 
Massachusetts, in September 2010, the Veteran testified that he 
was not receiving treatment at any facilities other than VA 
facilities in Jamaica Plain and Brockton, Massachusetts.  

In view of the foregoing, the case is REMANDED for the following 
actions:

1.  VA should contact its health care 
facilities at Jamaica Plain, Massachusetts, 
and Brockton, Massachusetts, and request 
all records of any psychiatric outpatient 
visits the Veteran has had at those 
facilities since late 2006.  Any records 
obtained should be associated with the 
claims file.  

2.  The Veteran should be asked one more 
time to provide as much additional 
information as possible with regard to his 
claimed in-service stressors, to include 
the full names of any individuals involved, 
the exact date or dates of each incident, 
the exact location at which each incident 
occurred, and the specific military unit or 
units involved.  He is to be informed that 
this information is important to obtain 
supportive evidence of stressful events and 
that failure to provide as complete a 
response as possible may result in a denial 
of his claim for service connection.  

3.  Thereafter, the RO should prepare a 
summary of the claimed stressors.  A 
statement summarizing the Veteran's 
allegations of service stressors together 
with a copy of his DD-214 and all 
associated documents, should be forwarded 
to the JSRRC, Kingman Building, Room 2C08, 
7701 Telegraph Road, Alexandria, VA  22315-
3802.  The JSRRC should be asked to provide 
any information that might corroborate the 
Veteran's alleged stressors.  In 
particular, they should be asked to provide 
the deck logs or any information with 
regard to the activities of the U.S.S. Wasp 
(CVS-18) from July to September 1958 while 
serving off the coast of Lebanon.  Any 
information obtained must be associated 
with the claims file.  If the search 
efforts result in negative results, 
documentation to that effect must be placed 
in the claims file.  

4.  After conclusion of the foregoing, the 
Veteran should be scheduled for any VA 
psychiatric examination.  The claims file 
should be made available to the examiner 
for review.  If PTSD is diagnosed, the 
examiner should specify (1) whether each 
alleged in-service stressor established by 
the evidence of record is sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors sufficient to 
produce to PTSD.  If the examination 
results in a psychiatric diagnosis other 
than PTSD, the examiner should offer an 
opinion as to the etiology of the non-PTSD 
psychiatric disorder, to include whether it 
is at least as likely not (a 50 percent or 
greater probability) that any current 
psychiatric disorder, other than PTSD, had 
its onset in or is related to the Veteran's 
active service in any way.  The rationale 
for any opinion expressed should be 
provided.  

5.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of his claim.  The 
consequences for failure to report for a VA 
examination without due cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2010).  

6.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  This 
should contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
(to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



